MORRISON, Presiding Judge.
The offense is driving while intoxicated.
A supplemental transcript has been forwarded to this Court which contains a photostatic copy of the complaint originally filed in this cause. It is now apparent that the same was not copied correctly in the transcript furnished this 'Court originally, and our opinion reversing this conviction because of a fundamental defect in the complaint is now withdrawn.
No statement of facts or bills of exception accompanies the record, and nothing is brought forward for review.
Finding no reversible error, the judgment of the trial court is affirmed.